PER CURIAM:
Mary Ann Smelser Koonce appeals the district court’s order adopting the magistrate judge’s recommendation to dismiss her civil action for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Koonce v. Astrue, No. 3:12-cv-00256-JAG, 2012 WL 6608969 (E.D.Va. Dec. 18, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.